Case 3:17-cv-00728-D Document 113-2 Filed 08/01/19       Page 1 of 2 PageID 9910



               IN THE UNITED STATES COURT
           FOR THE NORTHERN DISTRICT OF TEXAS
                     DALLAS DIVISION



THOMAS BUCHANAN, on behalf of
himself and all others similarly
situated,

               Plaintiff,                     Case No. 3:17-cv-00728-D

                   v.

SIRIUS XM Radio, Inc.,

             Defendant.




                         ACKNOWLEDGMENT AND
                        AGREEMENT TO BE BOUND


     I, Patrick Maupin, declare as follows:

  1. My address is 2206 Southern Oaks Drive, Austin, TX 78745.

  2. My present employer is Microchip Technology, Inc.

  3. My present occupation or job description is Systems Design Engineer.

  4. I have reviewed a copy of the Stipulation and Order, Dkt. 56, entered in this

     action on March 29, 2018.




                                                       Maupin Stipulation Page 1 of 2.
 Case 3:17-cv-00728-D Document 113-2 Filed 08/01/19         Page 2 of 2 PageID 9911



   5. I have carefully read and understand the provisions of the Stipulation and

      Order.

   6. I am acting as my own attorney in the case.

   7. I will fully comply with all provisions of the Stipulation and Order, as they

      relate to any and all attorneys in the case.

   8. I hereby submit to the jurisdiction of this Court for the purposes of enforcing

      this acknowledgment and the Stipulation and Order in this action.



      I declare under penalty of perjury under the laws of the United States that

everything I have written in this agreement is true and correct.

      Executed this 1st day of August, 2019.

                                       /s/ Patrick Maupin
                                       Patrick Maupin




                                                         Maupin Stipulation Page 2 of 2.
